Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT H.(XXII) EXPENSE LIMITATION AGREEMENT THIS AGREEMENT, dated as of November 1, 2008, between The Hartford Mutual Funds, Inc. (the Company) on behalf each of its series listed on Schedule A (each a Fund and collectively, the Funds) and Hartford Investment Financial Services, LLC (the Adviser). WHEREAS , the Adviser has been appointed the investment adviser of each of the Funds pursuant to an Investment Management Agreement between the Company, on behalf of the Funds, and the Adviser; and WHEREAS , the Company, on behalf of the Funds, and the Adviser are parties to an Expense Limitation Agreement dated as of November 1, 2008 (the Existing Expense Limitation Agreement) which provides for a limitation on each Funds expenses until February 28, 2010 and which shall renew automatically for one-year terms unless the Adviser provides written notice of termination prior to the start of such term; and WHEREAS , the Company and the Adviser desire to enter into the arrangements described herein relating to certain expenses of the Funds in addition to the Existing Expense Limitation Agreement; NOW, THEREFORE , the Company and the Adviser hereby agree as follows: 1. The Adviser hereby agrees to reimburse Fund expenses, exclusive of taxes, interest expense, brokerage commissions and extraordinary expenses, to the extent necessary to maintain the net annual operating expenses specified for the class of shares of each Fund listed on Schedule A for the period (i) commencing November 1, 2008 through February 28, 2010 for Target Retirement 2015 Fund, Target Retirement 2025 Fund, Target Retirement 2035
